      Case 5:21-cr-00035-JGB Document 1 Filed 02/24/21 Page 1 of 11 Page ID #:1



                                                                 02/24/2021
 1
                                                                      AP
 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                            September 2019 Grand Jury

11   UNITED STATES OF AMERICA,               ED CR No. 5:21-cr-00035-JGB

12             Plaintiff,                    I N D I C T M E N T

13             v.                            [18 U.S.C. §§ 1343, 1346: Wire
                                             Fraud Involving Deprivation of
14   FRANCISCO ISAIAS,                       Honest Services; 18 U.S.C.
     JOAQUIN PEREZ, and                      §§ 208(a), 216(a)(2): Conflicts of
15   JP’S COLLISION AND AUTO BODY            Interest; 18 U.S.C. § 981(a)(1)(C)
        CENTER, INC.,                        and 28 U.S.C. § 2461(c): Criminal
16                                           Forfeiture]
               Defendants.
17

18        The Grand Jury charges:
19                             COUNTS ONE THROUGH SEVEN
20                            [18 U.S.C. §§ 1343, 1346]
21                                 [ALL DEFENDANTS]
22   A.   INTRODUCTORY ALLEGATIONS
23        1.   At times relevant to this Indictment:
24             a.    The United States Forest Service (the “Forest
25   Service”) was an agency of the United States of America.              The Forest
26   Service acted as the caretaker agency for the San Bernardino National
27   Forest, consisting of 679,380 acres of public land located in San
28   Bernardino and Riverside Counties, set aside for the conservation of
      Case 5:21-cr-00035-JGB Document 1 Filed 02/24/21 Page 2 of 11 Page ID #:2



 1   natural resources such as trees, water, minerals, livestock range,

 2   recreation, and wildlife.      The Forest Service employed people in a

 3   variety of positions at the San Bernardino National Forest, including

 4   as rangers and firefighters.      To support the activities of its

 5   employees in the San Bernardino National Forest and elsewhere, the

 6   Forest Service owned and used a fleet of vehicles.          The Forest

 7   Service utilized private businesses, such as automotive repair shops,

 8   to perform maintenance and repair on its vehicles.

 9              b.   Defendant FRANCISCO ISAIAS worked for the Forest

10   Service as a Fleet Maintenance Inspector.        Among other things, as a

11   Fleet Maintenance Inspector, defendant ISAIAS selected the businesses

12   that would maintain and repair Forest Service vehicles; he decided

13   which businesses would perform a particular maintenance or repair job

14   on a Forest Service vehicle; and he approved specific expenditures on

15   Forest Service vehicles.     Based on his employment and duties,

16   defendant ISAIAS owed a duty of honest services to the Forest

17   Service.   Defendant ISAIAS used various business names, including Vet

18   Runners Transportation, Francisco Isaias Trucking, and SIK Parts.

19   Defendant ISAIAS utilized multiple bank accounts, including a Chase

20   Bank account in the name of SIK Parts (“ISAIAS’s SIK Account”).

21              c.   Defendant JOAQUIN PEREZ was the manager, operator, and

22   control person for defendant JP’S COLLISION AND AUTO BODY CENTER,

23   INC. (“defendant JP’S AUTO”), an automotive repair business located

24   at 154 W. Bryant Street, Bloomington, California 92316.           Defendant

25   JP’S AUTO used the fictitious business name “Safety 1st Fleet

26   Services,” also known as “In Safety 1st Fleet Services” (“Safety

27   First”), for a mobile automotive repair business that defendant PEREZ

28   also controlled.    Defendant PEREZ utilized a Chase Bank account in

                                            2
      Case 5:21-cr-00035-JGB Document 1 Filed 02/24/21 Page 3 of 11 Page ID #:3



 1   the name of JP’S AUTO (“JP’s AUTO Account”).         Safety First operated

 2   out of the same location as defendant JP’S AUTO, but Safety First

 3   used 13262 Blue Gum Drive, Rancho Cucamonga, California 91739 as its

 4   address of record.

 5             d.    Among other methods of payment, the Forest Service

 6   used commercial fleet charge cards, known as WEX cards, to pay for

 7   vehicle repairs and maintenance.       Vendors, such as defendant JP’S

 8   AUTO and Safety First, would enter into an agreement with Wright

 9   Express Financial Services Corporation, to utilize WEX cards as a

10   form of electronic payment.      The vendors could submit purchases

11   either electronically through a point-of-sale device, or manually, in

12   conjunction with obtaining an authorization for the charge from

13   Wright Express Financial Services Corporation via telephone.            Each

14   use of the WEX card system required the vendor to input various types

15   of information, including a driver identification number, also

16   referred to as a PIN number.      All WEX transactions were processed

17   electronically outside of the State of California.

18             e.    Federal regulations required maintenance or repair

19   services costing more than $2,500 to be arranged and bid under

20   federal contracting procedures.

21   B.   THE FRAUDULENT SCHEME

22        2.   Beginning on an unknown date, but no later than in or about
23   June 2013, and continuing through at least on or about March 16,
24   2017, in San Bernardino County, within the Central District of
25   California, and elsewhere, defendants ISAIAS, PEREZ, and JP’S AUTO,
26   together with others known and unknown to the Grand Jury, knowingly
27   and with the intent to defraud, devised, participated in, and
28   executed a scheme to defraud the Forest Service as to material

                                            3
      Case 5:21-cr-00035-JGB Document 1 Filed 02/24/21 Page 4 of 11 Page ID #:4



 1   matters, including by depriving the Forest Service of its right to

 2   the intangible right of honest services of defendant ISAIAS, namely,

 3   the honest performance of defendant ISAIAS’s duties as a Forest

 4   Service Fleet Maintenance Inspector, by secretly using defendant

 5   ISAIAS’s official position to enrich defendants ISAIAS, PEREZ, and

 6   JP’S AUTO and their co-schemers by directing that Forest Service

 7   vehicles be serviced by defendant JP’S AUTO and Safety First, in

 8   exchange for bribes and kickbacks.

 9   C.   MEANS TO ACCOMPLISH THE FRAUDULENT SCHEME

10        3.   The fraudulent scheme operated, in substance, in the
11   following manner:
12             a.    Defendant ISAIAS would receive from defendants PEREZ
13   and JP’S AUTO, and defendants PEREZ and JP’S AUTO would give to
14   defendant ISAIAS, bribes and kickbacks.
15             b.    In exchange for the bribes and kickbacks, defendant
16   ISAIAS would provide favorable official action on behalf of the
17   Forest Service to defendant PEREZ, defendant JP’S AUTO, and other co-
18   schemers by steering Forest Service vehicle maintenance and repair
19   work to defendant JP’S AUTO and Safety First and by approving the
20   expenditure of Forest Service funds on bills submitted by defendant
21   JP’S AUTO and Safety First.
22             c.    Defendants ISAIAS and PEREZ would meet at the physical
23   premises of defendant JP’S AUTO in Bloomington, California and decide
24   how much to submit in charges to the Forest Service on behalf of
25   defendant JP’S AUTO and Safety First.
26             d.    Defendants ISAIAS, JP’S AUTO, and PEREZ would
27   circumvent federal regulations requiring maintenance or repair
28   services costing more than $2,500 to be arranged and bid under

                                            4
      Case 5:21-cr-00035-JGB Document 1 Filed 02/24/21 Page 5 of 11 Page ID #:5



 1   federal contracting procedures.       Specifically, for vehicle

 2   maintenance and repair work costing more than $2,500, defendant

 3   ISAIAS would fail to solicit other vendors for the Forest Service

 4   vehicle maintenance and repair work he ultimately directed to

 5   defendant JP’S AUTO and Safety First.        Additionally, defendant ISAIAS

 6   would fail to create written work orders before awarding the work to

 7   defendant JP’S AUTO and Safety First.        For their part, defendants

 8   PEREZ and JP’S AUTO would submit multiple charges, each less than

 9   $2,500 via the WEX card system (i.e., “split purchases”), on behalf

10   of defendant JP’S AUTO and Safety First, which defendant ISAIAS

11   approved.

12               e.   To conceal the fraudulent conduct of defendants

13   ISAIAS, PEREZ, and JP’S AUTO, defendant ISAIAS would not submit

14   invoices for work performed or purportedly performed on Forest

15   Service vehicles in order to avoid making invoices available to other

16   Forest Service employees, such as by following the procedure of

17   placing such records in assigned vehicle history files.

18               f.   Defendants ISAIAS, PEREZ, and JP’S AUTO would cause

19   the Forest Service to pay defendant JP’S AUTO and Safety First

20   approximately $898,528 between June 1, 2014 and November 30, 2016.

21   Defendant ISAIAS would personally approve a vast majority of the

22   payments.

23               g.   Defendants PEREZ and JP’S AUTO would provide

24   approximately in excess of $360,000 in bribes and kickbacks to

25   defendant ISAIAS as follows:

26                    i.   From September 18, 2015 through February 28,

27   2017, defendant PEREZ caused defendant JP’S AUTO and Safety First to

28

                                            5
      Case 5:21-cr-00035-JGB Document 1 Filed 02/24/21 Page 6 of 11 Page ID #:6



 1   pay defendant ISAIAS approximately $49,866 through defendant ISAIAS’s

 2   fictitious business SIK Parts.

 3                   ii.    From November 18, 2016 to January 30, 2017,

 4   defendant PEREZ caused defendant JP’S AUTO to finance the purchase of

 5   tractor trucks and trailers at a cost of $313,947 on behalf of

 6   defendant ISAIAS for his trucking business.

 7   D.    USE OF INTERSTATE WIRES

 8         4.   On or about the dates set forth below, in San Bernardino
 9   County, within the Central District of California, and elsewhere,
10   defendants ISAIAS, PEREZ, and JP’S AUTO, together with others known
11   and unknown to the Grand Jury, for the purpose of executing the
12   above-described scheme to defraud, transmitted and caused the
13   transmission of the following items by means of wire communication in
14   interstate commerce:
15

16   COUNT DATE             WIRE TRANSMISSION
17   ONE   February 26, Check from JP’S AUTO Account for
           2016         approximately $2,736.72 deposited into
18                      ISAIAS’s SIK Account in California, and
                        processed electronically outside of
19                      California
     TWO   March 1,     WEX wire payment request from defendant JP’S
20         2016         AUTO in California, in the approximate
                        amount of $577.50, processed in Colorado,
21                      and associated with PDID number 85662
     THREE May 13, 2016 Check from JP’S AUTO Account for
22                      approximately $4,920 deposited into ISAIAS’s
                        SIK Account in California, and processed
23                      electronically outside of California
     FOUR May 26, 2016 Check from JP’S AUTO Account for
24                      approximately $6,500 deposited into ISAIAS’s
                        SIK Account in California, and processed
25                      electronically outside of California
     FIVE November 15, Check from JP’S AUTO Account for
26         2016         approximately $6,500 deposited into ISAIAS’s
                        SIK Account in California, and processed
27                      electronically outside of California
28

                                            6
     Case 5:21-cr-00035-JGB Document 1 Filed 02/24/21 Page 7 of 11 Page ID #:7



 1   COUNT DATE            WIRE TRANSMISSION
 2   SIX   November 15, Check from JP’S AUTO Account for
           2016         approximately $1,000 deposited into ISAIAS’s
 3                      SIK Account in California, and processed
                        electronically outside of California
 4   SEVEN January 30,  Wire transfer in the approximate amount of
           2017         $115,825 from JP’S AUTO Account in
 5                      California to an account ending in 7607 at
                        PNC Bank in New Jersey
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           7
      Case 5:21-cr-00035-JGB Document 1 Filed 02/24/21 Page 8 of 11 Page ID #:8



 1                            COUNTS EIGHT THROUGH NINETEEN

 2                        [18 U.S.C. §§ 208(a), 216(a)(2)]

 3                                 [DEFENDANT ISAIAS]

 4           5.   The Grand Jury re-alleges paragraph 1 of this Indictment

 5   here.

 6           6.   On or about the following dates, in San Bernardino County,

 7   within the Central District of California, defendant FRANCISCO

 8   ISAIAS, being an employee of the United States Forest Service

 9   (“Forest Service”) and therefore an employee of the executive branch

10   of the United States Government, knowingly and willfully participated

11   personally and substantially as a Government officer and employee,

12   through decision, recommendation, the rendering of advice, and

13   otherwise, in the following claims in which defendant ISAIAS knew he

14   had a financial interest, that is, defendant ISAIAS personally

15   approved payments to Safety 1st Fleet Services, also known as In

16   Safety 1st Fleet Services (“Safety First”) and JP’s Collision and

17   Auto Body Center, Inc. (“JP’s Auto”), knowing that he was receiving

18   payments from Safety First and JP’s Auto, and that he had an

19   agreement with the operator of Safety First and JP’s Auto, whereby

20   the operator would finance the acquisition of tractor trucks and

21   trailers for use by defendant ISAIAS in a trucking business:

22   COUNT         TRANSACTION     CLAIM
23                 DATE
24   EIGHT         June 28,        Claim submitted by Safety First for
                   2016            automotive services in the amount of
25                                 $273.75 on Forest Service Vehicle Number
                                   7124
26   NINE          June 28,        Claim submitted by Safety First for
                   2016            automotive services in the amount of
27                                 $167.52 on Forest Service Vehicle Number
                                   6279
28

                                            8
     Case 5:21-cr-00035-JGB Document 1 Filed 02/24/21 Page 9 of 11 Page ID #:9



 1   COUNT      TRANSACTION      CLAIM
 2              DATE
 3   TEN        June 28,         Claim submitted by Safety First for
                2016             automotive services in the amount of
 4                               $116.25 on Forest Service Vehicle Number
                                 7253
 5   ELEVEN     July 28,         Claim submitted by JP’s Auto for repairs in
                2016             the amount of $2,495 on Forest Service
 6                               Vehicle Number 7124
     TWELVE     September 1,     Claim submitted by Safety First for
 7              2016             transmission service in the amount of
                                 $1,847.73 on Forest Service Vehicle Number
 8                               6129
     THIRTEEN   September 1,     Claim submitted by Safety First for
 9              2016             automotive services in the amount of
                                 $1,468.84 on Forest Service Vehicle Number
10                               4451
     FOURTEEN   September 1,     Claim submitted by Safety First for
11              2016             automotive services in the amount of
                                 $1,418.66 on Forest Service Vehicle Number
12                               6080
     FIFTEEN    September 1,     Claim submitted by Safety First for
13              2016             automotive services in the amount of
                                 $838.06 on Forest Service Vehicle Number
14                               6689
     SIXTEEN    September 1,     Claim submitted by Safety First for
15              2016             automotive services in the amount of
                                 $518.58 on Forest Service Vehicle Number
16                               6285
     SEVENTEEN September 1,      Claim submitted by Safety First for
17             2016              automotive services in the amount of
                                 $169.48 on Forest Service Vehicle Number
18                               6142
     EIGHTEEN   October 27,      Claim submitted by JP’s Auto for repairs in
19              2016             the amount of $1,837.35 on Forest Service
                                 Vehicle Number 3635
20   NINETEEN   October 27,      Claim submitted by JP’s Auto for repairs in
                2016             the amount of $909.10 on Forest Service
21                               Vehicle Number 1324
22

23

24

25

26

27

28

                                           9
     Case 5:21-cr-00035-JGB Document 1 Filed 02/24/21 Page 10 of 11 Page ID #:10



 1                              FORFEITURE ALLEGATION

 2             [18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)]

 3        1.    Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Section 981(a)(1)(C) and Title 28, United States

 7   Code, Section 2461(c), in the event of any defendant’s conviction of

 8   the offenses set forth in any of Counts One through Seven of this

 9   Indictment.

10        2.    Any defendant so convicted shall forfeit to the United

11   States of America the following:

12              (a)   All right, title, and interest in any and all

13   property, real or personal, constituting, or derived from, any

14   proceeds traceable to the offenses; and

15              (b)   To the extent such property is not available for

16   forfeiture, a sum of money equal to the total value of the property

17   described in subparagraph (a).

18        3.    Pursuant to Title 21, United States Code, Section 853(p),

19   as incorporated by Title 28, United States Code, Section 2461(c), any

20   defendant so convicted shall forfeit substitute property, up to the

21   value of the property described in the preceding paragraph if, as the

22   result of any act or omission of said defendant, the property

23   described in the preceding paragraph or any portion thereof (a)

24   cannot be located upon the exercise of due diligence; (b) has been

25   transferred, sold to, or deposited with a third party; (c) has been

26   placed beyond the jurisdiction of the court; (d) has been

27   //

28   //

                                           10
Case 5:21-cr-00035-JGB Document 1 Filed 02/24/21 Page 11 of 11 Page ID #:11
